Case 9:08-cv-80736-KAM Document 465-1 Entered on FLSD Docket 07/15/2019 Page 1 of 7




                         Exhibit A
Case
Case9:08-cv-80736-KAM
     9:08-cv-80736-KAM Document
                       Document403-15
                                465-1 Entered
                                      Enteredon
                                              onFLSD
                                                FLSDDocket
                                                     Docket07/15/2019
                                                           06/02/2017 Page
                                                                      Page21of
                                                                            of76




                           GOVERNMENT

                                EXHIBIT

                                      O
Case
Case9:08-cv-80736-KAM
     9:08-cv-80736-KAM Document
                       Document403-15
                                465-1 Entered
                                      Enteredon
                                              onFLSD
                                                FLSDDocket
                                                     Docket07/15/2019
                                                           06/02/2017 Page
                                                                      Page32of
                                                                            of76
Case 9:08-cv-80736-KAM Document 465-1 Entered on FLSD Docket 07/15/2019 Page 4 of 7
Case
Case9:08-cv-80736-KAM
     9:08-cv-80736-KAM Document
                       Document403-15
                                465-1 Entered
                                      Enteredon
                                              onFLSD
                                                FLSDDocket
                                                     Docket07/15/2019
                                                           06/02/2017 Page
                                                                      Page54of
                                                                            of76
Case
Case9:08-cv-80736-KAM
     9:08-cv-80736-KAM Document
                       Document403-15
                                465-1 Entered
                                      Enteredon
                                              onFLSD
                                                FLSDDocket
                                                     Docket07/15/2019
                                                           06/02/2017 Page
                                                                      Page65of
                                                                            of76
Case
Case9:08-cv-80736-KAM
     9:08-cv-80736-KAM Document
                       Document403-15
                                465-1 Entered
                                      Enteredon
                                              onFLSD
                                                FLSDDocket
                                                     Docket07/15/2019
                                                           06/02/2017 Page
                                                                      Page76of
                                                                            of76
